Cite as 2014 Ark. 98

                 SUPREME COURT OF ARKANSAS
                                        No.   CV-13-921

                                                   Opinion Delivered   February 27, 2014

                                                   PRO SE APPEAL FROM THE CIRCUIT
ERIC LAVELL MURRY                                  COURT OF JEFFERSON COUNTY
                                APPELLANT          AND APPELLANT’S MOTION FOR
                                                   DEFAULT JUDGMENT [No. 35CV-13-
v.                                                 100]
RAY HOBBS, DIRECTOR, ARKANSAS                      HONORABLE JODI RAINES DENNIS,
DEPARTMENT OF CORRECTION                           JUDGE
                       APPELLEE
                                                   AFFIRMED; MOTION DENIED.


                                         PER CURIAM

       In 2005, appellant Eric Lavell Murry entered a plea of guilty to charges of theft by

receiving, being a felon in possession of a firearm, and possession of a controlled substance with

intent to deliver, for which he received a ten-year suspended sentence on each count and was

ordered to pay $500 in court costs. A petition for revocation of suspended sentence was filed

in 2009, alleging that appellant had failed to meet the conditions under which the sentence was

suspended. Following a revocation hearing, the trial court revoked appellant’s suspended

imposition of sentence and sentenced him to 360 months’ incarceration in the Arkansas

Department of Correction. The Arkansas Court of Appeals affirmed. Murry v. State, 2010 Ark.

App. 782.

       In 2013, appellant, who was incarcerated at a unit of the Arkansas Department of

Correction located in Jefferson County, filed a pro se petition for writ of habeas corpus in the
                                        Cite as 2014 Ark. 98

Jefferson County Circuit Court.1 In the petition for writ of habeas corpus, appellant, who was

represented by counsel when the plea was entered, alleged that the writ should issue on the

grounds that he was not afforded effective assistance of counsel when he entered the plea of

guilty in 2005 and that the 2005 ten-year suspended imposition of sentence was an illegal

sentence. The circuit court denied the petition, and appellant brings this appeal. He has also

filed a motion for a “default judgment,” arguing that he is entitled to have the order reversed

because the State did not file its brief in the appeal within thirty days of the date that the

appellant’s brief was filed.

       First, there is no merit to the motion for default judgment. The State timely filed its brief

on appeal; moreover, there is no provision in the prevailing rules of procedure requiring an order

to be reversed based on when the appellee filed its brief.

       With respect to the merits of the appeal, the order is affirmed. A writ of habeas corpus

is proper only when a judgment of conviction is invalid on its face or when a trial court lacked

jurisdiction over the cause. Glaze v. Hobbs, 2013 Ark. 458; Abernathy v. Norris, 2011 Ark. 335 (per

curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). The burden is on the petitioner in

a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the

commitment was invalid on its face; otherwise, there is no basis for a finding that a writ of

habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam).

The petitioner must plead either the facial invalidity of the judgment or the lack of jurisdiction

and make a “showing by affidavit or other evidence [of] probable cause to believe” that he is


       1
           As of the date of this opinion, appellant remains incarcerated in Jefferson County.

                                                 2
                                       Cite as 2014 Ark. 98

illegally detained. Id. at 221, 226 S.W.3d at 798.

       On appeal, appellant raises the same claims as those raised in the habeas petition. We

will not reverse a circuit court’s decision granting or denying a petition for writ of habeas corpus

unless the decision was clearly erroneous. Hill v. State, 2013 Ark. 413 (per curiam) (citing Pankau

v. State, 2013 Ark. 162). A finding is clearly erroneous when, although there is evidence to

support it, the appellate court, after reviewing the entire evidence, is left with the definite and

firm conviction that a mistake has been committed. Id.

       Appellant here failed to demonstrate probable cause for the issuance of the writ. As to

the claims of ineffective assistance of counsel, the allegations are not cognizable in a habeas

proceeding. Rodgers v. State, 2011 Ark. 443 (per curiam); Willis v. State, 2011 Ark. 312 (per

curiam); Tryon v. State, 2011 Ark. 76 (per curiam); Grimes v. State, 2010 Ark. 97 (per curiam).

Assertions concerning counsel’s effectiveness are properly raised pursuant to Arkansas Rule of

Criminal Procedure 37.1 (2013). Rodgers, 2011 Ark. 443; Christopher v. Hobbs, 2011 Ark. 399 (per

curiam); Moore v. Hobbs, 2010 Ark. 380 (per curiam); Hill v. Norris, 2010 Ark. 287 (per curiam).

A petition for writ of habeas corpus is not a substitute for proceeding under the Rule. Rodgers,

2011 Ark. 443; Tryon, 2011 Ark. 76; see also Johnson v. Hobbs, 2010 Ark. 459 (per curiam);

Rickenbacker v. Norris, 361 Ark. 291, 206 S.W.3d 220 (2005).

       Appellant based the claim that the sentence in his case was illegal on the argument that

the 360-month sentence imposed on him in 2009 was improper because the court in 2005 did

not have authority to suspend imposition of sentence for a Class Y felony drug offense.

However, with regard to the disposition of probation for drug offenses, this court has held that



                                                 3
                                         Cite as 2014 Ark. 98

Act 192 of 1993 amended Arkansas Code Annotated sections 5-4-104(e)(1) and 5-4-301(a)(1)

(Supp. 1991) to permit suspension and probation as alternative sentences for certain drug

offenses. Crouse v. State, 2012 Ark. 442; see also Elders v. State, 321 Ark. 60, 900 S.W.2d 170

(1995).     The argument pertaining to the 2005 suspended sentence did not establish a

jurisdictional defect or that the judgment-and-commitment order was invalid on its face. See

Loftis v. Hobbs, 2013 Ark. 352 (per curiam).

          Because appellant’s petition did not establish the facial invalidity of the judgment or

demonstrate a lack of the trial court’s jurisdiction, appellant did not establish a basis for a writ

of habeas corpus to issue. See Culbertson v. State, 2012 Ark. 112 (per curiam); see also Skinner v.

Hobbs, 2011 Ark. 383 (per curiam); McHaney v. Hobbs, 2012 Ark. 361 (per curiam). Accordingly,

the circuit court’s order is affirmed.

          Affirmed; motion denied.

          Eric Lavell Murry, pro se appellant.

          Dustin McDaniel, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                                   4